SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Clarification about the Chief Strategy, Organization and Management System Officer Rio de Janeiro, July 1, 2016 – Petróleo Brasileiro S.A. – Petrobras, with regard to the news items published about the new Chief Strategy, Organization and Management System Officer, announces that Mr. Nelson Luiz Costa Silva is currently the name appointed to occupy said position. The Company highlights, however, that the creation of the new Strategy, Organization and Management System Department is still pending approval of the amendment to Petrobras' Bylaws by the Annual Shareholders' Meeting and the election of the new Director is subject, among others, to the approval of the Board of Directors, after the analysis of integrity and compliance criteria and other requirements applicable to the Executive Board member's election. See below the curriculum summarized: Nelson Luiz Costa Silva – Has a degree in Naval Engineering by Escola Politécnica da Universidade de São Paulo in 1977 and attended the Specialization Course for Graduates (CEAG) of Fundação Getúlio Vargas in 1980. He has a career of more than 40 years, with an international experience of 25 years living in Mexico, Belgium, Japan, Argentina, France and England. For 17 years he occupied several executive positions in Vale, including global commercial officer of Iron Ore, based in Rio de Janeiro, Brussels and Tokyo. He also occupied the position of CEO of ALL-América Latina Logística in Buenos Aires and of CEO of Embraer Europe in Paris. In BHP Billiton, he occupied the position of global president of Aluminum and of commercial officer of Iron Ore, Coal and Manganese, based in London and later in Singapore. In 2009, Nelson Silva joined the BG Group as responsible for the group's people and business in South America, including activities of exploration and production of oil and gas in blocks operated and not operated in Brazil and Bolivia (one third of BG Group's total), gas distribution and activities of offshore transshipment in Uruguay. He occupied the position of chairman of Comgás from October 2009 until its divestment by BG in November 2012. He remained as BG's CEO in Brazil until the recent sale of the group to Shell. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2015, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 1, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
